Citation Nr: 1738289	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tension headaches.

2.  Entitlement to a compensable rating for an acquired left flat foot disability.

3.  Entitlement to service connection for residuals of a right hand open wound injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2010, as an ammunition specialist in the U.S. Army.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Current jurisdiction rests with the RO in Louisville, Kentucky.    

In its May 2013 rating decision, the RO granted an increased rating of 10 percent for tension headaches, effective July 13, 2012; denied a compensable rating for an acquired left flat foot disability; and denied service connection for residuals of a right hand open wound injury.

The Veteran requested a Board hearing, and the RO scheduled a hearing for September 15, 2016; however, the Veteran failed to appear with no good cause shown.  Therefore, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets an additional delay, a remand is necessary to ensure that due process is followed and that there is a full record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5102 (West 2014); 38 C.F.R. § 3.159 (2016).

Following the May 2013 rating decision and September 2013 statement of the case, the AOJ continued to develop additional evidence relevant to the headache disability including obtaining additional VA outpatient treatment records and the results of VA examinations in April 2017 and May 2017.  One examination addressed the residuals of a traumatic brain injury including headaches.  In an April 2017 rating decision, the AOJ informed the Veteran that the evaluation for headache disability was deferred. To date, the AOJ has not sent a Supplemental Statement of the Case (SSOC) to either the Veteran or his Representative, in order to give these parties a chance to respond to the new medical evidence.  The Veteran has not waived consideration of the pertinent evidence by the AOJ.  Therefore, the appropriate Board action is to remand this issue to the AOJ for issuance of an SSOC.  38 C.F.R. § 19.37 (b) (2016).  

The Veteran was last afforded a VA examination for his service-connected acquired left flat foot disorder in April 2013.  Since that time, the Veteran's Representative has indicated that the Veteran acquired left flat foot disability has become more severe and is better evaluated as moderate, characterized as weight-bearing line over or medial to great toe, inward bowing of the tendo achilles, and pain on manipulation and use of the left foot.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).   In light of this lay evidence, the Board notes a new VA examination of the left foot is warranted to ascertain its present degree of severity.

Furthermore, the evidence of record does not include a notice for the Veteran's August 2012 Supplemental Claim for Compensation (VA Form 526b) to reopen his claim for service connection for a right hand disorder.  (An August 2, 2012 notice letter addressed peripheral neuropathy but not residuals of a right hand injury).   As is the case with the issue above, the Veteran was last afforded a VA examination in April 2013 and subsequent lay evidence concerning the issue has been added to the evidence of record.  The Board therefore notes that a new VA examination of the Veteran's right hand is warranted to ascertain whether a current disability is present.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his representative to identify whether there are any outstanding private medical records.  If there are any outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

2. Request all records, if any, of VA outpatient treatment since April 2017 and associate any records received with the Veteran's electronic claims file

3.  After completion of any development deemed necessary, issue an SSOC to the Veteran and his Representative on the issue of a rating in excess of 10 percent for headaches, specifically addressing the new evidence since the last statement of the case including the results of the April and May 2017 VA examinations, discussed above.

4.  Send a notice letter to the Veteran, specifically addressing the criteria to reopen a claim for service connection for residuals of a right hand open wound.  

5.  Thereafter, arrange for an examination(s) of the Veteran's left foot disorder and residuals of a right hand injury by an appropriate VA examiner or examiners.  The claims file, including a copy of this remand, must be made available to, and reviewed by the examiner(s).  Such review must be indicated in the examiner's report.  The examiner must discuss and reference specific evidence of record when rendering any opinion.

After completing and considering the above, the examiner should offer her or his position as to the following inquiries:

(a)  The examiner should opine as to whether the service-connected acquired left flat foot disability symptoms are moderate, characterized as weight-bearing line over or medial to great toe, inward bowing of the tendo achilles, and pain on manipulation and use of the left foot.

(b)  The examiner should determine whether the Veteran has a current right hand ulnar nerve disorder or any residuals of an injury to the hand in service.  If so, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that this disorder was caused by, or otherwise etiologically related to, the Veteran's June 2007 in-service injury in which he sustained a blast implosion in the right hand.

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with the evidence of record and the Veteran's lay contentions.  The examiner is advised that the Veteran is not only credible but also competent to report his symptoms and history.  Such reports, such as continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, she or he must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, she or he should explain the reasons for such inability, and comment on whether any further evidence or information would be useful in rending the opinion being sought.

6.  After completing the development requested above, and any other development deemed necessary, re-adjudicate the issues on appeal.  If any benefit sought is not granted in full, the AOJ should furnish the Veteran and his Representative with an SSOC and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




